73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Jerry William WEBER, Appellant,v.Orville PUNG, Commissioner of Corrections, Appellee.
No. 95-2543.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 28, 1995.Filed Jan. 10, 1996.

PER CURIAM.


1
Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


2
Minnesota inmate Jerry William Weber brought this 42 U.S.C. Sec. 1983 action, claiming that defendant's policies resulted in constitutionally unequal treatment of male and female inmates incarcerated in different Minnesota prisons.  The district court1 granted summary judgment to defendant, dismissing with prejudice Weber's claims for monetary relief and dismissing without prejudice his claims for declaratory and equitable relief.  Weber appeals.  Having carefully reviewed the record and the parties' briefs, we conclude that the district court properly dismissed Weber's damage claims under the doctrine of qualified immunity and properly dismissed his equitable claims because Weber was no longer being incarcerated in a Minnesota facility.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE RICHARD H. KYLE, United States District Court for the District of Minnesota, adopting the report and recommendations of the HONORABLE ANN D. MONTGOMERY, United States Magistrate Judge for the District of Minnesota